DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7, and 12. 	The amended limitation presented for Claim 1: “ … wherein the signal pathways comprise at least a reflected signal pathway and a diminished signal pathway, …” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 11: “… wherein the signal pathways comprise at least a reflected signal pathway and a diminished signal pathway, …” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 17: “… wherein the signal pathways comprise at least a reflected signal pathway and a diminished signal pathway; …” changes the scope of the claim which requires further search and/or consideration.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413